Judgment unanimously reversed, without costs, and judgment granted, in accordance with the following memorandum: Special Term declared that Local Law No. 4 of 1980 of the City of Batavia was a valid exercise of legislative authority. This local law replaced the examining board of plumbers established under section 40-a of the General City Law, which possessed regulatory powers and other duties (see General City Law, §44), with a local board endowed with advisory powers only; Special Term held that section 40-a of the General City Law is a special law and thus does not render the local law invalid under article IX (§ 2, subd [c]) of the New York State Constitution or section 10 (subd 1, par [ii]) of the Municipal Home Rule Law. We agree that *669section 40-a of the General City Law is not a general law, because it is not applicable to all cities and does not satisfy the dictates of the statute (see General City Law, § 57; Uniformed Firefighters Assn, v City of New York, 50 NY2d 85,90-91; cf. Matter ofRadich v Council of City of Lackawanna, 93 AD2d 559, 564, affd 61 NY2d 652; Rozler v Franger, 61 AD2d 46, 51, affd 46 NY2d 760). Nevertheless, we find Local Law No. 4 invalid. Regulation of the plumbing trade is related to public health and is a matter of State-wide concern not within the property, affairs or government of local municipalities (see Adler v Deegan, 251 NY 467, 476). The State Legislature by mandating the appointment of a board of plumbing examiners under section 40-a of the General City Law has restricted the adoption of any local law governing the same subject matter. In view of this restriction, local legislation inconsistent with section 40-a of the General City Law was not authorized (NY Const, art IX, § 2, subd c, par [ii], cl [10]; Municipal Home Rule Law, § 10, subd 1, par [ii], cl a, subcl [12]). (Appeal from judgment of Supreme Court, Genesee County, Cicoria, J. — declaratory judgment.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.